COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 10 of Harris County

       Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus that challenged the legality of
his arrest pursuant to a governor’s warrant. Appellant has filed correspondence with the
Court requesting that we “order” the Harris County Jail to allow him “to go into the Law
Library that is in the Harris County Jail.” We deny the request.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: May 17, 2018